                                                    THE LAW OFFICES OF
                                                    JUDITH VARGAS


                                                                     May 10, 2021

Via ECF
Honorable Sidney H. Stein
United States District Judge                                                     MEMO ENDORSED
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, NY 10007-1312

                                United States v. Evelin Jimenez, 18 Cr. 879 (SHS)
                                Request for Adjournment of Sentencing Hearing

Honorable Judge Stein:

        I write on behalf of Ms. Jimenez and with the consent of the Government to respectfully
request an adjournment of Ms. Jimenez's sentencing hearing, currently scheduled for June 29,
2021 at 2:30 pm, to a date in September 2021 , or any date thereafter that is convenient to the
Court. This adjournment is necessary in order for the defense to continue its sentencing
investigation and to collect sentencing documents for Ms. Jimenez's sentencing hearing. Also,
since we request an in-person, in-court sentencing hearing in the presence of Your Honor, it is
important to wait until the current global health pandemic has subsided in order to be able to
assure safe accommodations for all, the Court and its staff, the government, the undersigned, and
Ms. Jimenez and her family members (some of whom reside in the Dominican Republic and
would have to travel), and who wish to be present at her sentencing hearing. 1 Ms. Jimenez
remains at liberty on bond since her arrest over two and one half years ago and has not only been
"fully compliant" with all of her bond conditions (PSR ~ 13) but continues in her full-time work
at a day-care center where she has been employed since 2016 (PSR ~ 149) and is doing very
well. Thus she will not be negatively impacted by an adjournment of her sentencing hearing.

      The government consents to our request for the adjournment. We request a date in
September 2021, or any date thereafter that is convenient to this Court.

                                                                     Respectfully,
                                                                         /C        C Y' ,.-.
                                                                     J   'J:,d"?/2 / ,-o,z-v
                                                                     Judith Vargas, Esq.




1 The pandemic has prevented the defense from conducting any in-person meetings with Ms . Jimenez and her family
in preparation for her sentencing hearing.
                  NEW YORK                                                                   PUERTO RICO SATELLITE
20 Vesey Street • Suite 400 • New York , NY 10007                                    MCS Plaza• Suite 1200 • Ponce de Leon Avenue
     Tel: 2 12.668-0024 * Fax 2 12.668 .0060                                                     San Juan, PR 009 17
                                                    Judithvargas l @aol. com
United States v. Evelin Jimenez, 18 Cr. 879 (SHS)




The sentencing is adjourned to September 28, 2021, at 11:00 a.m. The defense
sentencing submissions are due by September 14, 2021, the government
submissions are due by September 21, 2021.

Dated: New York, New York
       May 10, 2021
